t c no united_states tax_court peter p baltic and karen r baltic petitioners v commissioner of internal revenue respondent docket no 2826-06l filed date bs received a notice_of_deficiency but filed no petition in this court r assessed the tax reported and then sent bs cdp notices that he had filed notices of federal_tax_lien and intended to collect the unpaid tax by levy bs requested a cdp hearing at which they presented an offer-in-compromise based on doubt as to liability r’s officer who conducted the hearing issued a notice_of_determination sustaining the filing of the lien and postponing the levy but refused to consider bs’ proposed offer herself held r committed no abuse_of_discretion in issuing the notice_of_determination because sec_6330 bars taxpayers who’ve received a notice_of_determination from challenging their underlying tax_liability and an offer-in-compromise based only on doubt as to liability is a challenge to that underlying liability joe alfred izen jr for petitioners wesley j wong for respondent opinion holmes judge the code encourages taxpayers to settle their differences with the irs by compromise rather than litigation one type of compromise is a compromise based on doubt as to liability and that’s the kind that peter and karen baltic offered to the irs but they made their offer just as the irs was poised to begin seizing their property--and after they had had a chance to contest their liability in our court section says that taxpayers like the baltics can’t challenge their underlying tax_liability the main question in this case-- which we’ve apparently never quite squarely answered--is whether their making an offer-in-compromise based on doubt as to liability an oic-datl is a challenge to the underlying tax_liability background in date the commissioner sent the baltics a notice_of_deficiency saying they owed over dollar_figure in income_tax and penalties for the baltics don’t dispute that they received unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the notice and don’t dispute that they never filed a petition in this court to challenge it since the baltics didn’t challenge the deficiency the commissioner assessed it the baltics didn’t pay and so in date the commissioner sent them a notice under sec_6320 that he had filed a federal_tax_lien against their property and a notice under sec_6330 that he intended to levy their property to collect the unpaid tax the baltics promptly requested a collection_due_process cdp hearing their request stated that we disagree with the determination of taxes and additions owed and the calculations of the amounts if any before the hearing was scheduled they submitted an oic-datl that covered not just but all tax years from through offering dollar_figure to compromise their entire income_tax_liability for all those years they also submitted amended tax returns for and and original tax returns for the years as with the baltics’ tax_year the commissioner had already assessed deficiencies for the baltics’ and tax years after they failed to respond to a notice_of_deficiency for those years the baltics enclosed a cashier’s check for the proposed settlement amount with their oic-datl noting on it that cashing the check meant acceptance of the oic this is not how the irs does business an oic is accepted only when the taxpayer is notified in writing sec_301_7122-1 proced admin regs cashing a check does not mean that the irs has accepted the offer colebank v commissioner tcmemo_1977_46 howard v commissioner tcmemo_1956_219 the commissioner took the check and applied it to the tax debt that the baltics owed continued the settlement officer who held the cdp hearing told the baltics that they couldn’t challenge the amount or existence of their tax_liability for because they had had a chance to challenge the liability when they received a notice_of_deficiency and hadn’t done so she also explained to them that even though she herself couldn’t consider the oic-datl as part of the cdp hearing an appeals officer within another part of the irs would consider it and a revenue_officer in yet a third part of the irs would examine the baltics’ amended return in what is called an audit_reconsideration the settlement officer then ended the cdp hearing and sent the baltics a notice in which she determined that collection by levy would be postponed until the irs both decided whether to accept the oic-datl and finished its audit_reconsideration but that the lien would be sustained continued and then sent them a letter explaining that partial payment doesn’t defeat a tax_lien his reason for doing so is unclear-- sec_301_7122-1 proced admin regs says the commissioner should treat such checks as deposits not payments implying the baltics should ultimately get the money refunded if their offer is rejected sec_7122 was recently amended tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 120_stat_362 to require partial payment to be submitted with an oic but the amendment doesn't affect the baltics because they submitted their oic before the amendment's effective date sustaining the lien protects the government’s priority over other creditors the baltics offered no other collection alternatives the baltics now argue that the settlement officer’s refusal to consider the oic-datl herself or at least to wait before issuing the notice_of_determination until the other parts of the irs finished looking at the oic-datl and amended_return was an abuse_of_discretion the commissioner moved for summary_judgment and the motion was argued during a trial session in las vegas discussion summary_judgment is appropriate where it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b fla peach corp v commissioner 90_tc_678 summary_judgment is proper here since the parties don’t dispute the facts at all but disagree only about the law did the settlement sec k generally blocks the irs from collecting taxes by levy though not by lien while an oic is pending the baltics’ very narrow challenge is not to the irs’s decision to collect by levy--any levy to collect taxes owed for any of the years covered by their oic is postponed by sec_6331 --but to the settlement officer’s decision that she herself would not consider their oic-datl as a collection alternative during the cdp process the baltics were residents of ohio when they filed their petition though they chose las vegas as their place of trial unless the parties stipulate to the contrary any appeal will go to the sixth circuit sec_7482 and officer abuse her discretion by issuing the notice_of_determination without considering the baltics’ pending oic-datl or amended return sec_6330 allows a taxpayer to challenge the existence or amount of his underlying tax_liability if he neither received a notice_of_deficiency nor otherwise had an opportunity to dispute it the baltics’ first line of attack is that they should have been allowed to challenge their underlying liability because sec_6330 b --though it allows challenges to the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency --doesn’t say that it allows such challenges only if the person did not receive any statutory_notice_of_deficiency this parsing has no support in any caselaw as the baltics’ counsel admitted at oral argument and we won’t be creating any here congress used sec_6330 c --and only sec_6330 c -- to describe how a cdp hearing would work we find no authority elsewhere in the code to read that section’s command that the irs allow challenges to liability in some situations to mean that the irs must allow challenges to liability in all situations the baltics’ next sally looks more effective they claim that making an oic-datl is not a challenge to their underlying liability if it’s not then it should have been considered at the cdp hearing because sec_6330 lists oics as a collection alternative that a taxpayer may raise at the hearing we have however already come very close to holding that oic-datls are a prohibited challenge to the underlying tax_liability in hajiyani v commissioner tcmemo_2005_198 we wrote in a footnote that an oic-datl would address the merits of the underlying liability since petitioner is precluded from questioning the underlying liabilities his offer would not provide him any relief but the baltics are right in noting that hajiyani--in the text--held that the commissioner was justified in not considering an oic-datl because the taxpayers hadn’t even submitted one before the notice_of_determination came out the same is true of the taxpayers in jones v commissioner tcmemo_2007_142 and in 454_f3d_688 7th cir affirming an unpublished order granting the commissioner summary_judgment we’ve also held that the commissioner didn’t abuse his discretion in rejecting an oic-datl where the underlying tax_liability was previously stipulated in a tax_court decision because a stipulated tax_liability can’t validly be considered a doubtful liability under the applicable regulation sec_301_7122-1 proced admin regs oyer v commissioner tcmemo_2003_178 affd 97_fedappx_68 8th cir we recognize that the baltics’ case is a bit different they plausibly distinguished their situation from cases like hajiyani by having made sure that the irs employee conducting their cdp hearing had an oic-datl sitting in front of her and though they didn’t discuss oyer the baltics could likewise distinguish that case from theirs by saying that they never signed a stipulated decision but simply chose not to start a tax_court case when they had a chance the baltics also have one case siquieros v united_states aftr 2d ustc par big_number w d tex affd 124_fedappx_279 5th cir that they argue supports them or at least one sentence in that case that supports them her ie siquieros’s offer based on doubt as to liability is not synonymous with a challenge to the underlying liability id pincite4 ustc par big_number at big_number the quote is accurate but siquieros remains the thinnest of supports for any general proposition that an oic-datl is not a challenge to an underlying tax_liability it is for one thing a responsible-party trust-fund case and siquieros was the court held that the irs did not abuse its discretion in refusing to accept siquieros’s oic siquieros aftr 2d pincite8 ustc at big_number big_number it’s in the court’s discussion of why the rejection wasn’t an abuse_of_discretion that it noted that an oic-datl wasn’t synonymous with a challenge to the underlying liability neither side had actually disputed the point id taxes that employers withhold from their employees’ wages are known as trust_fund_taxes because they are deemed a special continued challenging underlying liability only in the sense that she was contesting her own responsibility for the tax not in the sense of challenging the amount of that tax siquieros had not had an opportunity before her cdp hearing to challenge her responsibility for the unpaid tax the baltics did and we conclude that that is an important--indeed decisive--difference the word liability in sec_6330 and sec_301_7122-1 proced admin regs refers not just to an amount of tax owed for a particular period but also the amount owed by a particular person for a particular period sec_6203 defining a tax_assessment states that an assessment is the formal recording of a taxpayer’s tax_liability and the accompanying regulation requires the summary record of assessment to provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the continued fund in trust for the united_states under sec_7501 436_us_238 one remedy that the commissioner has against a business that fails to pay these withheld taxes is to collect them from a responsible_person within the company ie someone who was required to pay over the tax sec_6672 a sec_6672 penalty is payable on notice_and_demand without issuance of a notice_of_deficiency see sec_6212 our court therefore has no jurisdiction to review the penalty 114_tc_171 and a taxpayer must usually pay and sue for a refund to get judicial review sec_6672 280_f2d_89 8th cir a key issue in such cases is often whether the person suing for a refund is a responsible_person within the meaning of sec_6672 see eg 720_f2d_6 6th cir amount of the assessment sec_301_6203-1 proced admin regs siquieros was arguing only that she herself shouldn’t be liable for her employer’s failure to pay over the taxes because she was only a secretary the baltics are not arguing that the irs is going after the wrong person neither baltic for example is claiming innocent- spouse relief they dispute only the amount of tax due which is of course exactly what they could have challenged by filing a petition when they got their notice_of_deficiency we therefore unequivocally hold that a challenge to the amount of the tax_liability made in the form of an oic-datl by a taxpayer who has received a notice_of_deficiency is a challenge to the underlying tax_liability because the baltics already had their chance to challenge that liability sec_6330 bars them from challenging it again that leaves only the settlement officer's refusal to wait until the irs reviewed the oic-datl and completed its audit the baltics also argue that sec_301_6330-1 q a- e9 proced admin regs grants discretion to irs employees to consider challenges to liability despite sec_6330 and ask us to review for abuse_of_discretion the decision by the settlement officer not to review their liability we've already held that the code itself limits the power of both the commissioner and our court to reconsider liability issues nichols v commissioner tcmemo_2007_5 here the determination did not address the precluded issue of liability and the baltics’ challenge amounts to nothing more than a roundabout effort to challenge what they’re prevented from challenging on appeal reconsideration which we should note no one doubts is a form of challenge to their underlying tax_liability the baltics contend that the commissioner’s refusal was itself an abuse_of_discretion we have already rejected this argument when a taxpayer urged waiting for an audit_reconsideration jones v commissioner tcmemo_2007_142 adding a desire to wait for consideration of an oic-datl as well adds nothing to the argument the settlement officer here was just heeding the exhortation of the applicable regulation to issue a notice_of_determination as expeditiously as possible sec_301 e q a-e9 proced admin regs the purpose of a cdp hearing is to balance the government’s requirement for effective tax_administration with the taxpayer’s concern that collection be minimally intrusive by deciding to hold off on collection by levy but preserve the government’s lien priority while other employees of the irs considered the baltic’s oic-datl and various late-filed returns the commissioner exercised discretion in a completely reasonable way and so an order and decision in favor of respondent will be entered
